       Case 1:18-cr-00289-SHS Document 300 Filed 08/06/20 Page 1 of 1




                                  July 30, 2020
                                                       MEMO ENDORSED
Via ECF
Honorable Sidney H. Stein
United States District Court
Southern District of New York
New York, New York 10007
                        Re: United States v. Kerry Gordon
                              Ind. # 18 Cr. 289 (SHS)

Dear Judge Stein:

       Mr. Gordon is presently out on bail and restricted to remain in the SDNY
and EDNY. He respectfully requests permission to travel tomorrow (Friday)
through Saturday to Horseheads, New York, which is in the Northern District. He
is requesting to make this trip to assist a friend who is moving.
       I have reached out to the government and PTS, but have not yet heard back.
If permitted, I will advise Mr. Gordon to provide a detailed itinerary with
supporting documentation to PTS.

      Thank you for your consideration.

                                            Very Truly Yours,
Denied as moot.
                                            SULLIVAN|BRILL, LLP

Dated: New York, New York
       August 4, 2020



                                            By: Steven Brill
